Opinion issued July 7, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00794-CV




DWAYNE CAMPBELL AND ALL OTHER OCCUPANTS, Appellants

V.

WOODSCAPE APARTMENTS, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 816,392




MEMORANDUM OPINIONAppellants Dwayne Campbell and All Other Occupants have failed to timely
file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.